Title: To James Madison from John Gavino, 3 June 1807
From: Gavino, John
To: Madison, James



No. 43
Sir
Gibraltar 3d: June 1807.

Continuing without the honour of any of your Commands since my last dispatch N: 42 under date 16t: April last to which beg leave to be referrd.  The late Ambassador Melamili is still here.  He Purchased a large parcell of Gun Powder which he sent four days ago for Tunis.
Two Portuguese Ships of the Line is gone off that Port in quest of Algereen Cruisers
Capn. Richardson who I mentiond in my last to have delivered up the Mutineers from on board his Ship to the British Ships of Warr, Lord Collingwood has sent the two Ringleaders to England for tryal.  They were Englishmen & Deserters from their Ships of Warr.
Admiral Thornbrough is gone up to Command the Brith: Fleet and Sir John Duckworth is gone for England  He called in here in his way, as did Admiral Sir Sidny Smith, who lookd into this Bay four days ago from Egipt, and brought the Account of two unsuccessfull attempts being made by a Detachment of the Brith. Troops in Egipt upon Rozetta when the Numerouse Inhabitants advantagiously posted on the tops of their houses, succeeded in driving them from the Town with the loss of about 1400 Men chiefly of the 31st: & 78: Regiments  their Genl. Wauchope was Killed.  The Remainder of the Army about 3700 Men were at Alexandria, & it is supposed will be obliged to Evacuate Egipt.
The Cause of the Schooner Mediator Jas: Hollis Master, who was detaind in August last with a Cargo of Sugar Coffe &ca: from Baltimore for Malta and a Market, for making a bold Diffince against two Privateers belonging to this Port, has finally been determind in this Vice admy: Court, the Judge Surrogate having decreed the Vessel and Cargo to be restor’d and the Captors to pay Damages and Charges.  The Privateers have Appealed to the Superior Court.
The Cause of the Schooner Experiment S. Clark Master with Pilchers from Galicia for Leghorn has come on but not yet Decided.  They go on the Ground of her being from one Enemy’s Port to another.
Since my last advices 2 other American Vessels have been detaind, Vizt. the Brig Pembrooke of Beverly, John Gardiner Master from Galipoly with Oil for Copenhaguen detaind near Tolon is libeld for Tryal on supposition of going for France, that is one Enemys Port to another
The Brig Hariet Gardiner, N Morris Master from New York for Cadiz with Staves Dry Wood &ca. detaind by a Privateer having Spanish Passengers on board who supposed the Privateer to be Spanish, (as had those Collours flying) and mentiond their having the Correspondence from South America with them & Governmt. dispatches concealed in a Cask of Coffe, how soon arrived here it was ascertaind that the Passengers had put the Cask on board at New York as part of their Stores and the Master knew nothing of the Contents.  The letters &ca were Examind and of no Consequence, nor did any thing appear in them to Effect the Vessel or Cargo, when was liberated and alow’d to Proceed on her Voyage.  Said letters &ca: were sent by the Commander in Chief of this Place to the General of the Spanish Camp at Alguesiras.
The British Brig of Warr Redwing some days ago Pressd John Holmes from on board the American Schooner Experiment, S Clark Master, who I demanded of Capn: Usher the Commander but was refused, when I wrote Lord Collingwood off Cadiz repeating my demand of His Lordship, when he directed his being given up, and I beg leave to inclose Copy of his Lordships letter to me on the Subject.
A Convoy is arrived from England with two Regiments to Relieve the Hanoverian Legions, who goes for the Continent.  I have the honour of Inclosing Sundry letters received for your Department and am with respect, Sir Your most Obedt. & most huml: servt.

John Gavino

